Carley, Judge.
On October 30, 1978, this court affirmed the trial court’s grant of summary judgment in favor of Mount Olive Memorial Gardens, Inc. That judgment of this court having been reversed on certiorari by the Supreme Court *250in National Heritage Corp. v. Mt. Olive Memorial Gardens, Inc., 244 Ga. 240 (1979), the judgment of this court heretofore rendered is vacated and the judgment of the Supreme Court is made the judgment of this court with the direction that the judgment of the Superior Court of Richmond County be reversed.
Argued October 17,1978 —
Decided November 9, 1979.
John L. Creson, for appellant.
T. J. Foss, for appellee.

Judgment reversed.


Quillian, P. J., and McMurray, P. J., concur.